Name: Council Implementing Decision (CFSP) 2018/1086 of 30 July 2018 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  European construction;  civil law
 Date Published: 2018-07-31

 31.7.2018 EN Official Journal of the European Union L 194/150 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1086 of 30 July 2018 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1) and in particular Article 12(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) In accordance with Article 17(2) of Decision (CFSP) 2015/1333, the Council has reviewed the list of designated persons and entities set out in Annex II and Annex IV to that Decision. (3) The Council concluded that one person should no longer be kept on the list of persons and entities set out in Annex II and IV to Decision (CFSP) 2015/1333. (4) Decision (CFSP) 2015/1333 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II and Annex IV to Decision (CFSP) 2015/1333 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 206, 1.8.2015, p. 34. ANNEX 1. In Decision (CFSP) 2015/1333, Annex II (List of persons and entities referred to in Article 8(2)), Part A (Persons) entry No 3 (concerning ASHKAL, Omar) is deleted and the remaining entries are renumbered accordingly. 2. In Decision (CFSP) 2015/1333, Annex IV (List of persons and entities referred to in Article 9(2)), Part A (Persons) entry No 3 (concerning ASHKAL, Omar) is deleted and the remaining entries are renumbered accordingly.